             Case 1:20-cv-03178-LJL Document 127 Filed 04/22/21 Page 1 of 1


                                          Robert Rotman, Esq.
                                     305 East 24th Street, Suite 17R
                                          New York, NY 10010
                                            (646) 606-4867
                                        rrotmanlaw@gmail.com

                                             April 22, 2021

Via ECF

The Honorable Lewis J. Liman
Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    HC2, Inc. v. Delaney, 1-cv-20-03178-LJL

Dear Judge Liman:

I represent the defendant in the above-captioned action.

Pursuant to the Court's Order dated February 22, 2021 staying this action due to my client's pro se
filing of a Chapter 7 petition and ordering the filing of a status letter by April 22, 2021 (Document No.
126), the status is that the bankruptcy case is still pending in the United States Bankruptcy Court for the
Eastern District of New York.

My client has filed a motion for relief from the automatic stay pursuant to 11 U.S.C. § 362 to lift the
stay so that this Court can adjudicate this case. That motion has been adjourned.

Thanking the Court in advance for considering this letter.

                                             Respectfully,
                                             /s/Robert Rotman
